Title: To James Madison from Jesse V. Lewis, 15 December 1806
From: Lewis, Jesse V.
To: Madison, James



Hond. Sir,
15th. Decr. 1806.

The liberty I take in communicating these few lines you will please excuse.  A few days ago I arrived in this city from New-York, and being professionally bred a printer I made application to the different Printing Offices at this place but have not met with that encouragement as I expected.  I have been doing business in the Office of Messrs. Way, but he had engaged a sufficient number of Journeyman before my arrival and am at this time without employment, and feel very much at a loss.  For several years I have been a Midshipman in the Navy, & have met with considerable losses in travelling from N. York to this City.  From a former acquaintance I have had with you I am sorry to say that I am compelled to ask your friendly aid, having lost all of my best Wardrobe, by some person unknown to me.  Soliciting you to give me some small assistance until I can get into business and if I can’t find some vacancy in this place shall be obliged to take my departure to Richmond among my connexions.  I have not a doubt but you are acquainted with my relations in Virginia, & as soon as I get on I shall be enabled to return to you with many obligations.  I am with great respect, Hond. Sir, your Obt. Servt.

Jesse V. Lewis


PS.  Please to excuse the paper.

